       Case 1:19-cr-00251-SHR Document 56 Filed 12/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA              :   Crim. No. 1:19-CR-00251
                                      :
                  v.                  :
                                      :
ADAM N. SANTANA                       :   Judge Sylvia H. Rambo

                                 ORDER

      AND NOW, upon consideration of Defendant Adam N. Santana’s Motion to

Suppress Evidence Produced by the Search of the Parcel Bearing Tracking Number

# 9505511017429051176795, (Doc. 46), IT IS HEREBY ORDERED THAT the

Defendant’s motion is DENIED for the reasons set forth in the Court’s

accompanying memorandum.



SO ORDERED.


                                          /s/ Sylvia H. Rambo
                                          SYLVIA H. RAMBO
                                          United States District Judge


Dated: December 14, 2020
